Citation Nr: 1639363	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-27 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to service connection for a right foot disability, for accrued benefits purposes.

3.  Entitlement to service connection for a left foot disability, for accrued benefits purposes

4.  Entitlement to service connection for a right knee disability, for accrued benefits purposes.

5.  Entitlement to service connection for a left knee disability, for accrued benefits purposes. 

6.  Entitlement to service connection for a lumbar disability secondary to a bilateral foot and knee disabilities, for accrued benefits purposes.

7.  Entitlement to service connection for sciatica secondary to a lumbar disability, for accrued benefits purposes.  

8.  Entitlement to service connection for removal of three fourths of the stomach (surgery for stomach ulcers), for accrued benefits purposes.

9.  Entitlement to service connection for scar, abdomen secondary to stomach removal, for accrued benefits purposes.

10.  Entitlement to service connection for hiatal hernia with gastroeophageal reflux disease (GERD), for accrued benefits purposes.  

11.  Entitlement to service connection for irritable bowel syndrome, for accrued benefits purposes.  

12.  Entitlement to service connection for celiac disease, for accrued benefits purposes.  

13.  Entitlement to service connection for lung scarring due to asbestos exposure, for accrued benefits purposes.  

14.  Entitlement to service connection for tinnitus, for accrued benefits purposes.

15.  Entitlement to service connection for bilateral hearing loss, for accrued benefits purposes.  

16.  Entitlement to service connection for prostate disability, for accrued benefits purposes.  
17.  Entitlement to service connection for sleep apnea, for accrued benefits purposes. 

18.  Entitlement to service connection for coronary artery disease, for accrued benefits.

19.  Entitlement to service connection for posttraumatic stress disorder, for accrued benefits purposes.  

20.  Entitlement to service connection for hypertension secondary to PTSD and coronary artery disease, for accrued benefits purposes.

21.  Entitlement to service connection for insomnia secondary to PTSD, for accrued benefits purposes.  

22.  Entitlement to service connection for bruxism secondary to PTSD, for accrued benefits purposes.

23.  Entitlement to service connection for depression secondary to claimed conditions, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1962.  The Veteran is deceased and the appellant is his widow.  
The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal was processed using both the Veterans Benefits Management System (VBMS) and Virtual VA.  Further consideration of this appeal must take into consideration that pertinent documents are located in both repositories.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file, particularly the May 2014 statement of the case, reveals that the following documents are missing: VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, received February 26, 2013; Certificate of Death, dated September 28, 2012; and §5103 Notice Letter, dated April 15, 2013.  The Board attempted to have these documents uploaded in a timely manner administratively by the RO, without success.  As such, a remand is necessary for the RO to ensure the noted documents and all other relevant documents have been associated with the Veteran's electronic claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate the following evidence with the Veteran's claims file: VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, received February 26, 2013; Certificate of Death, dated September 28, 2012; and §5103 Notice Letter, dated April 15, 2013. 

2. Ensure that all relevant documents have been associated with the Veteran's claims file.  

3. After completing the above, and any other development deemed necessary, the claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




